     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA               )
                                       )
                                       )
v.                                     )
                                       )       CASE NO. 1:19-CR-184-MHC-JSA
                                       )
JIM C. BECK                            )
                                       )
                    Defendant.         )

              DEFENDANT’S RESPONSE TO GOVERNMENT’S
                  CONSOLIDATED MOTION IN LIMINE

      COMES NOW Defendant, Jim C. Beck, by and through his counsel of record,

and hereby files this response to the Government’s Consolidated Motion in Limine

(the “Motion”).

      I.     Introduction. In the Motion, the government asks the Court to exclude

evidence of “general good character and of specific instances of good conduct,”

evidence “that could promote jury nullification,” and evidence “of the penalties

associated with the charged offenses.” Defendant does not object to the Motion to

the extent that it applies to jury nullification or the penalties associated with the

charged offenses, as Defendant has no intention of introducing such evidence.

Defendant does, however, object to the Motion to the extent that it suggests that he

may not introduce relevant evidence which he has a right to introduce under the



                                           1
     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 2 of 7




Constitution, statutes, the Federal Rules of Evidence or other applicable law merely

because it may bear on his character or conduct.

      II.    Defendant Preserves His Right to Present a Complete Defense. As the

Court is aware, the admissibility of evidence is governed primarily by the Federal

Rules of Evidence. Court rulings on the admissibility of evidence are also subject to

the Fifth and Sixth Amendment mandates that a defendant be allowed to prepare a

complete defense. The relevant standards were discussed just last year by the

Eleventh Circuit in United States v. Ruan, 966 F.3d 1101, 1155 (11th Cir. 2020).

      In that case, the court noted as follows:

      In [United States v. Hurn, 368 F.3d 1359 (11th Cir. 2004)], this Court
      pointed to four circumstances in which a district court's exclusion of a
      criminal defendant's evidence might violate the Constitution:

      First, a defendant must generally be permitted to introduce evidence
      directly pertaining to any of the actual elements of the charged offense
      or an affirmative defense. Second, a defendant must generally be
      permitted to introduce evidence pertaining to collateral matters that,
      through a reasonable chain of inferences, could make the existence of
      one or more of the elements of the charged offense or an affirmative
      defense more or less certain. Third, a defendant generally has the right
      to introduce evidence that is not itself tied to any of the elements of the
      crime or affirmative defense, but that could have a substantial impact
      on the credibility of an important government witness. Finally, a
      defendant must generally be permitted to introduce evidence that, while
      not directly or indirectly relevant to any of the elements of the charged
      events, nevertheless tends to place the story presented by the
      prosecution in a significantly different light, such that a reasonable jury
      might receive it differently.




                                          2
     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 3 of 7




Ruan, 966 F.3d at 1155 (citations omitted) (emphasis added). In light of this, the

government’s assertion that “defendants are only constitutionally entitled to present

evidence that is relevant to an element of the charged offense or to an affirmative

defense,” Motion at 2, is not an entirely accurate recitation of the law.

      A number of the principles discussed in Ruan are likely to be implicated in

the upcoming trial. Defendant fully reserves his right to introduce evidence

consistent with these standards. The Court should not exclude the same on the

ground that such evidence may indirectly shed light on Mr. Beck’s character, and/or

that it involves acts of good conduct in carrying out his duties on behalf of GUA.

      For example, Mr. Beck disputes that he intended to defraud GUA or cause it

any harm. That is, quite obviously, a necessary element of the government’s fraud

charges. Mr. Beck will also assert an affirmative defense of good faith. As the

Eleventh Circuit has repeatedly confirmed, a defendant must be permitted to

introduce evidence directly pertaining to the elements of the offense and/or to an

affirmative defense. Ruan, 966 F.3d at 1155; Hurn, 368 F.3d at 1363-64 (The most

obvious component of a defendant's Fifth and Sixth Amendment right to present

evidence in his favor is to present evidence that has a direct bearing on a formal

element of the charged offense. . . . This reasoning applies with equal force to

directly proving the existence of an element of an affirmative defense.”). Such




                                          3
     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 4 of 7




evidence may not be excluded on the basis that the government believes that it

improperly portrays Mr. Beck’s character in a positive light.

      Similarly, Mr. Beck fully reserves his right to present evidence that, whether

or not it is relevant to any of the elements of the charged offenses, tends to place the

story presented by the prosecution in a significantly different light. That includes

evidence related to the transactions underlying the allegations in the Superseding

Indictment. On this issue, the government has elected to include allegations in the

Indictment concerning how Mr. Beck “utilized the proceeds of the above-described

fraud schemes for a variety of purposes.” Indictment ¶ 24. This allegation, and

others, clearly place at issue what Mr. Beck did with the revenue that was paid by

GUA for the services provided by the various vendors (what the government

describes as the proceeds of the alleged fraudulent scheme). Mr. Beck reserves his

right to discuss what was done with those proceeds, as that may “tend to place the

story presented by the prosecution in a significantly different light.” Ruan, 966 F.3d

at 1155.

      As the Eleventh Circuit noted in Ruan with respect to this factor:

      This circumstance recognizes that defendants have a right to combat
      "the government's selective presentation of entirely truthful evidence
      [that] cast[s] a defendant in an inaccurate, unfavorable light" or that
      makes "entirely legitimate, normal, or accepted acts appear unusual or
      suspicious." The Hurn court held that a defendant should be allowed
      "to introduce additional evidence to dispel this unjustified taint, even if
      that evidence does not directly or indirectly bear on a particular element
      of an offense.”

                                           4
     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 5 of 7




Id. (citation omitted); see also United States v. Sheffield, 992 F.2d 1164 (11th Cir.

1993) (a defendant should be allowed to introduce evidence “to complete the story

of the crime on trial”). The Court should not exclude such evidence based on the

possibility that it may indirectly bear on Mr. Beck’s character.

      Finally, Defendant also fully reserves the right to introduce evidence to

rehabilitate his credibility if he testifies and the government attempts to impeach that

credibility. See F.R.E. 608(a).

      III.   Conclusion. For the foregoing reasons, Defendant respectfully requests

that the Court deny the Government’s Consolidated Motion in Limine with respect

to the issues addressed above. Defendant fully reserves his rights under the

Constitution, the Federal Rules of Evidence, and other applicable law to introduce

relevant evidence necessary to present a complete defense.



      Dated: June 18, 2021



                                        /s/ William H. Thomas Jr.
                                        William H. Thomas, Jr.
                                        The W.H. Thomas Firm, LLC
                                        Georgia Bar No. # 706610
                                        511 East Paces Ferry Road
                                        Atlanta, GA 30305
                                        bill@whthomasfirm.com
                                        (404) 897-3523 (office)
                                        (678) 965-1781 (fax)


                                           5
Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 6 of 7




                              /s/ Randy S. Chartash
                              Chartash Law, LLC
                              Georgia Bar No. 121760
                              3151 Maple Dr., NE
                              Atlanta, GA 30305
                              randy@chartashlaw.com
                              404-333-2423

                              /s/ Douglas Chalmers Jr.
                              Douglas Chalmers, Jr.
                              Chalmers & Adams, LLC
                              Georgia Bar No. 118742
                              5805 State Bridge Rd. #G77
                              Johns Creek, GA 30097
                              dchalmers@chalmersadams.com
                              770-630-5927 (office)




                                6
     Case 1:19-cr-00184-MHC-JSA Document 100 Filed 06/18/21 Page 7 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA              )
                                      )
                                      )
v.                                    )
                                      )         CASE NO. 1:19-CR-184-MHC-JSA
                                      )
JIM C. BECK                           )
                                      )
                   Defendant.         )

                          CERTIFICATE OF SERVICE
      I hereby certify that on this day I served a copy of the foregoing Defendant’s

Response to Government’s Consolidated Motion in Limine on all parties of record

via the electronic filing system (“ECF”).

      Dated: June 18, 2021.



                                      /s/ William H. Thomas Jr.
                                      William H. Thomas, Jr.
                                      The W.H. Thomas Firm, LLC
                                      Georgia Bar No. # 706610
                                      511 East Paces Ferry Road
                                      Atlanta, GA 30305
                                      bill@whthomasfirm.com
                                      (404) 897-3523 (office)
                                      (678) 965-1781 (fax)




                                            7
